Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 1 of 10

Vb. ERs le sent

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case MAR 8 9 2020

ek ULB. DISTRICT COUR
STRICT OF

UNITED STATES DISTRICT COURT -
MARYLAND

CaseNo. 'GLS 2OCV0638

(to be filled in by the Clerk's Office)
RICHARD M. GABLE

Plaintiff's) (Write the full name of each plaintiff who is filing this complaint. If the names of all
the plaintiffs cannot fit in the space above, please write "see attached" in the space and
attach an additional page with the full list of names.)

Jury Trial: (check one)

X Yes

No

-V
PS OSS SES dw dw dw dw dw dy dui

SEAN HANOVER

Defendant(s) (Write the full name of each defendant who is being sued. If the names of
all the defendants cannot fit in the space above, please write "see attached" in the space
and attach an addisional page with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I.
The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 2 of 10

Name

Richard M. Gable Street Address

29812 Cheryl Court City and County

Mechanicsville - St. Mary's County State and Zip Code
Maryland 20659 Telephone Number

2403002787 E-mail Address

gable. richard71@gmail.com

Page 1 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an

individual defendant, include the person's job or title (if known). Attach
additional pages if needed. Defendant No. 1

Name
Sean Hanover Job or Title (if known) Hanover Law PC Esq. (CLOSED) Street

Address
6120 Glen Falls

City and County
Baltimore County State and Zip Code
Maryland 21136 Telephone Number
Unknown E-mail Address (if known) seanhanover@hanoverlawpc.com
(CLOSED)

Defendant No. 2
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 3 of 10

Name Job or Title (if known) Street Address City and County State and Zip Code
Telephone Number E-mail Address (if known)

Defendant No.3

Name Job or Title (if known) Street Address City and County State and Zip Code
Telephone Number E-mail Address (if known)

Defendant No. 4

Name Job or Title (if known) Street Address City and County State and Zip Code
Telephone Number

Page 2 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

LULL

E-mail Address (if known)

IL.
Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only
two types of cases can be heard in federal court: cases involving a federal question
and cases involving diversity of citizenship of the parties. Under 28 U.S.C. $ 1331, a
case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State
sues a citizen of another State or nation and the amount at stake is more than
$75,000 is a diversity of citizenship case. In a diversity of citizenship case, no

defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question
D Diversity of citizenship
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 4 of 10

Fill out the paragraphs in this section that apply to this case,

A.
If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

VIOLATION OF MY CONSTITUTIONAL RIGHTS THE RIGHT TO ATTORNEY CLIENT
PRIVILEGE; RIGHT TO EVIDENCE, AND THE RIGHT TO FAIR AND
EQUITABLE PRACTICES. THE RIGHT TO DUE PROCESS WAS VIOLATED.

THE 6TH AMENDMENT RIGHT WAS VIOLATED BY THE ATTORNEY | HIRED
AND PAID IN FULL OF $30,000. SEAN HANOVER MADE AN ILLEGAL DEAL WITH THE
ATTORNEY'S OF THE DEFENSE AND

SUPPRESSED; WITHHELD, AND VIOLATED MY EVIDENCE. | HAVE BEEN FIGHTING
EVER SINCE DUE TO THE VIOLATION OF THE BASIC RIGHTS FOR PROTECTION AND
THE RIGHT TO ATTORNEY CLIENT PRIVILEGE WITHOUT ANY ILLEGAL DEALS

BEING MADE BETWEEN MY ATTORNEY AND THE DEFENSE TO SHUT MY CASE
DOWN ILLEGALLY. If the Basis for Jurisdiction Is Diversity of Citizenship

The Plaintiff(s)

If the plaintiff is an individual The plaintiff, (name) Richard M Gable State

of (name) Maryland
, is acitizen of the

b.

, IS incorporated
If the plaintiff is a corporation The plaintiff, (name) under the laws of the State of
(name) and has its principal place of business in the State of (name)
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 5 of 10

Page 3 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

The Defendant(s)

a.

If the defendant is an individual The defendant, (name) Sean Hanover the State of
(name) Maryland (foreign nation)

, is a citizen of . Oris a citizen of

, is incorporated under

, and has its
lf the defendant is a corporation The defendant, (name) the laws of the State of (name}

principal place of business in the State of (name) Or is incorporated under the laws
of (foreign nation) and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the
amount at stake-is more than $75,000, not counting interest and costs of

court, because (explain):
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 6 of 10

Il.
Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or
other relief sought. State how each defendant was involved and what each defendant

did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number

each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

Page 4 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

VIOLATION OF MY 6TH AMENDMENT RIGHT FOR ATTORNEY CLIENT
PRIVILEGE. | PAID THIS ATTORNEY SEAN HANOVER IN FULL UP FRONT. HE
WAS TO PROTECT ME AND HAVE MY EVIDENCE BE BROUGHT FORTH FOR
THE SIDE OF THE PLAINTIFF. INSTEAD; AS HE ADMITTED IN WRITING, AND
IN FRONT OF MY WITNESS AUDIBLE, HE SUPPRESSED; WITHHELD, AND KEPT
MY EVIDENCE FROM THE COURT AS AN ILLEGAL DEAL WAS MADE BETWEEN
THIS ATTORNEY

AND THE DEFENSE. IT WAS HORRIBLE; ILLEGAL, AND HE TOOK MY

RIGHT FOR FAIR AND EQUITABLE PRACTICES; EVIDENCE RIGHTS,
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 7 of 10

AND ATTORNEY CLIENT PRIVILEGE AWAY UNJUSTLY

Relief

State briefly and precisely what damages or other relief the plaintiff asks the
court to order. Do not make legal arguments. Include any basis for claiming
that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis
for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. VI THE SUM OF THE CLAIM AS HE WITHHELD;
SUPRESSED, AND PRE-MEDITATED, AS WELL AS SABATOGE MY
CONSTITUTIONAL RIGHTS FOR DUE PROCESS. | AM ASKING FOR THE
RELIEF OF THE WORTH OF MY GROSS MEDICAL NEGLIGENCE WITH INTENT
TO HARM, MEDICAL MALPRACTICE CASE, THE PAIN AND SUFFERING, AND
VIOLATION OF MY CONSTITUTIONAL RIGHTS, AS WELL AS THE ADDED
YEARS OF SUFFERING | HAVE HAD TO ENDURE. THE RELIEF | AM
REQUESTING IS FOR THE VALUE OF MY ORIGINAL CLAIM/CASE.

$10,000,000

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best
of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or
by a nonfrivolous argument for extending, modifying, or reversing existing
law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with
the requirements of Rule 11.

A.
For Parties Without an Attorney
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 8 of 10

| agree to provide the Clerk's Office with any changes to my address where
case-related papers may be served. | understand that my failure to keep a
current address on file with the Clerk's Office may result in the dismissal of
my case.

Date of signing:
02/19/2020

Signature of Plaintiff U Printed Name of Plaintiff
nde Richard M Gable

For Attorneys

Page 5 of 6
Superior Court of The District of Columbia

RICHARD M. GABLE

Plaintiff,

Vs.
Civil Action No.

ATTORNEY SEAN HANOVER,

Defendant.
Case 8:20-cv-00638-GLS Document1 Filed 03/09/20 Page 9 of 10

T RICHARD M. GABLE AM FILING THIS CLAIM AGAINST ATTORNEY SEAN
HANOVER | HIRED IN JUNE OF 2015 AS MY ATTORNEY, FOR MY GROSS
MEDICAL NEGLIGENCE WITH INTENT TO HARM CASE. MY CLAIM
WAS VIOLATED AFTER | PAID ATTORNEY HANOVER IN FULL $30,000
FOR DUE PROCESS TO BE

OBTAINED. SEAN HANOVER VIOLATED MY CONSTITUTIONAL RIGHTS AS
THE CONSTITUTION AFFORDS ME DUE PROCESS WITHIN ATTORNEY
CLIENT PRIVILEGE. THIS ATTORNEY ADMITTED VERBALLY AND IN

E-MAIL THAT A DEAL WAS MADE BETWEEN THE DEFENSE ATTORNEY SEABROOKE
AND THE REST OF THE ASSISTANT ATTORNEY'S ON THAT DEFENSE TEAM.
THIS WAS AN ILLEGAL DEAL AND ONE THAT VIOLATED MY
CONSTITUTIONAL RIGHTS FOR FAIR AND EQUITABLE PRACTICES, AND

ATTORNEY CLIENT PRIVILEGE, BOTH GROSSLY VIOLATED. THE DEAL WAS TO

SUPPRESS MY EVIDENCE; NOT ALLOW MY WITNESSES, AND PREVENT THE ACTUAL
DOCTORS AND SURGEONS WHO WERE THERE AT THE TIME OF MY MALPRACTICE,
TO COME FORWARD. THEREFORE, MY CASE WAS ON DELAY AND SABOTAGE

AS THE LAW WAS BROKEN. THE RULE OF LAW OF EVIDENCE; MY
ATTORNEY CLIENT PRIVILEGE, AND PREMEDITATED HARM, AS WELL
AS A LITIGATION WAR FOR THE PURPOSE TO SABOTAGE AND
DENY ME DUE PROCESS WAS DONE TO ME BY THIS ATTORNEY.

THIS LITIGATION WAR AGAINST ME FROM MY FORMER ATTORNEY AND THE DEFENSE
TEAM OF LAWYERS, WHO WERE AGAINST MY CLAIM AND WORKING
TOGETHER AGAINST MY RIGHT TO EVIDENCE. | AM STILL FIGHTING

MY CASE AS HANOVER HAD TO STEP DOWN FROM THE FEDERAL COURT
CASE REPRESENTING ME, FOR ILLEGAL ACTION WAS DONE ON HIS PART. 1 AM STILL
FIGHTING FOR MY EVIDENCE TO BE HEARD SINCE UNBEKNOWNST TO ME

HE SIGNED A DOCUMENT FROM THE DEFENSE STATING THE EVIDENCE HE
SIGNED OFF ON? HIRED HIM TO BRING FORTH EVIDENCE FROM 2013-2015;

THE ATTORNEY ZIMMER FILE, AND HE MADE AN ILLEGAL DEAL AND
Case 8:20-cv-00638-GLS Document 1 Filed 03/09/20 Page 10 of 10

(Richard M. Gable)
4/19/2020

RICHARD M. GABLE PRO SE
DATE:

—_,
fy
f

‘4 iA / a, nf
Ji ete “Al, Le ddd .-

yf Ag / oe sé

f J
